[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          July 31, 2009
                           No. 07-14789                 THOMAS K. KAHN
                     ________________________                CLERK


                D. C. Docket No. 05-02808-CV-TCB-1

CAROL T. MACKEY,
CALVIN MACKEY,
                                                    Plaintiffs-Counter-
                                                    Defendants-Appellants,

                                versus

FDIC-R,

                                                   Defendant-Counter-
                                                   Claimant-Appellee,

JOEL A. FREEDMAN,
DOES 3-10,

                                                   Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                   _________________________

                            (July 31, 2009)
Before DUBINA, Chief Judge, TJOFLAT, Circuit Judge, and BOWEN,* District
Judge.

PER CURIAM:

       Carol and Calvin Mackey appeal from the district court’s grant of summary

judgment in favor of the defendant, FDIC-R, on their claims seeking rescission

under the Truth in Lending Act, 15 U.S.C. § 1635, as well as the court’s dismissal

of their other federal and state law claims.

       We review de novo a district court’s grant of summary judgment, applying

the same legal standard used by the district court. Johnson v. Bd. of Regents of

Univ. Of Ga., 263 F.3d 1234, 1242 (11th Cir. 2001).

       After reviewing the record, reading the parties’ briefs, and having the benefit

of oral argument, we affirm the district court’s grant of summary judgment based

on the magistrate judge’s well-reasoned Report and Recommendation filed on

August 7, 2007.

       AFFIRMED.




       *
       Honorable Dudley H. Bowen, Jr., United States District Judge for the Southern District
of Georgia, sitting by designation.

                                              2